           Case 1:20-cv-10710-VSB Document 8 Filed 03/10/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    3/10/2021
 RICHARD SMITH,

                                  Plaintiff,
                                                                    20-CV-10710 (VSB)
                      -against-
                                                                 ORDER OF SERVICE
 HOMES FOR THE HOMELESS,

                                  Defendant.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, alleging that his employer discriminated against him

based on his race.1 The Court also construes the amended complaint as asserting claims under

the New York State and City Human Rights Laws. By order dated December 28, 2020, the Court

granted Plaintiff’s request to proceed in forma pauperis (“IFP”).

                                           DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the




       1
       By order dated January 7, 2021, Judge Louis L. Stanton granted Plaintiff leave to file an
amended complaint. (ECF 4). On March 8, 2021, Plaintiff filed an amended complaint. The
amended complaint (ECF 6) is the operative pleading.
           Case 1:20-cv-10710-VSB Document 8 Filed 03/10/21 Page 2 of 4




summons and amended complaint until the Court reviewed the complaint and ordered that a

summons be issued. The Court therefore extends the time to serve until 90 days after the date the

summons is issued. If the amended complaint is not served within that time, Plaintiff should

request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time for service); see

also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding

IFP] provides the information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within the meaning of

Rule 4(m).”).

        To allow Plaintiff to effect service on Defendant Homes for the Homeless through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 form with the address

for Defendant Homes for the Homeless and deliver to the U.S. Marshals Service all documents

necessary to effect service on this defendant.

        In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

                                                   2
          Case 1:20-cv-10710-VSB Document 8 Filed 03/10/21 Page 3 of 4




are encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov.

SO ORDERED.

Dated:   March 10, 2021
         New York, New York

                                                           VERNON S. BRODERICK
                                                           United States District Judge




                                                  3
Case 1:20-cv-10710-VSB Document 8 Filed 03/10/21 Page 4 of 4




            DEFENDANT AND SERVICE ADDRESS


   Homes for the Homeless
   36 Cooper Square
   New York, NY 10003
